Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Lennell Dyches appeals the district court’s order adopting the magistrate judge’s recommendation to grant the Defendant’s motion to dismiss or, in the alternative, for summary judgment, on his complaint filed pursuant to Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971). We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s judgment. Dyches v. Martin, No. 1:12-cv-02838-SB, 2014 WL 1093133 (D.S.C. March 17, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.